DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claim 1, the primary reason for allowance is the inclusion of "wherein in each of the first semiconductor chip and the second semiconductor chip, safety unit software for the functional safety control and space domain and time domain separation software for separation and mutual diagnosis are executed such that the execution is switched between the execution of the safety unit software and the execution of the space domain and time domain separation software, wherein in the separation, for each piece of the software executed by the arithmetic section: a setting correctness diagnosis is performed to diagnose correctness of an access limit set value that is a set value of an access limit imposed by the space domain separation hardware is executed, the access limit set value is rewritten in response to an issuance of an interrupt request of processing of one of the safety unit software and non-safety unit software, wherein the non-safety unit software does not perform functional safety control;" in conjunction with the rest of the limitations of the claim. 
As per independent claims 15 and 20, the primary reason for allowance is the inclusion of "a setting correctness diagnosis is performed to diagnose correctness of an access limit set value that is a set value of an access limit imposed by the space domain separation hardware at switching of the software executed in the arithmetic section, ii) the access limit set value is rewritten in response to an issuance of an interrupt request of processing of one of the safety unit software and non-safety unit software, wherein the non-safety unit software does not perform functional safety control, and iii) a separation signature value indicating operation history information on the setting correctness diagnosis and the rewriting is generated; making self-diagnosis such that whether the safety unit software has normally run is diagnosed based on a safety unit signature value that describes operation history information on the safety unit software, the information being generated by the safety unit software;" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196